Plaintiffs procured a judgment in a negligence action after a trial against three defendants, National Transportation Co., Inc., Dixie Cab Corporation and Samuel Feingold, as joint tort feasors. Defendant National Transportation Company, Inc., did not appeal and paid the judgment in full. It thereupon moved at Special Term for an order, pursuant to the provisions of section 211-a of the Civil Practice Act, for judgment for *Page 462 pro rata contribution against the Dixie Cab Corporation, which motion was granted. In the meantime, defendant Dixie Cab Corporation appealed to the Appellate Division from the original judgment in favor of plaintiffs against the joint tort feasors but did not serve the notice of appeal on the National Transportation Co., Inc. Thereupon, the National Transportation Co., Inc., moved for an order substituting it in place of plaintiffs on the appeal. The motion was denied by the Appellate Division, not as a matter of discretion but upon the law, and that court allowed an appeal to this court, certifying certain questions for our determination. The decision below was correct.
Section 211-a changed the common law rule as to contribution between joint tort feasors and had no purpose to change or affect the law governing the right to appeal (Ward v. Iroquois GasCorp., 258 N.Y. 124). The right to appeal is purely statutory (Croveno v. Atlantic Ave. R.R. Co., 150 N.Y. 225, 228). The appellant here had the right to appeal from the judgment in favor of plaintiffs (Civil Practice Act, § 557), but it did not do so. Asserting that it now is a party aggrieved since it has paid plaintiffs' judgment and has the right to pro rata contribution from its co-tort-feasor of part of the amount paid, it seeks to be substituted as respondent in place of the plaintiffs in the original action upon the appeal. Section 557 of the Civil Practice Act, which it invokes in favor of its motion, has no application to the situation here presented. It has not, within the intent or wording of subdivision 2 of that section, "acquired since the * * * rendering of the judgment appealed from an interest which would have entitled him to be so substituted if it had been previously acquired." The interest of a person injured in his right to recover against the wrongdoer is not, under the common law, assignable. Neither section 211-a nor any other statutory provision has changed that rule of law. Section 211-a confers a right to and creates an interest in a party against his joint tort feasor in the subject matter of the action only after judgment against both joint tort feasors in favor of the party who has sustained his injuries as the result of their joint *Page 463 
or concurring negligence and confers upon it no right to participate in an appeal as against its joint tort feasor (Ward
v. Iroquois Gas Corp., supra).
A prop for reversal is found in a statement obiter in Neenan
v. Woodside Astoria Transp. Co. (261 N.Y. 159, 165) that "The paying defendant thus recovers on the theory of subrogation and partially enforces a right always existing in the plaintiff." Subrogation is a doctrine purely of equity whereby there arises "the substitution in place of the creditor of one, usually a surety, who under the compulsion of necessity, or for the protection of his own interests, has discharged a debt for which as between himself and another, the latter is primarily liable" (Mansfield v. Mayor, 165 N.Y. 208, 214. See, also, Black's Law Dictionary, Subrogation, pp. 1169, 1170, with authorities and cases cited.) Subrogation cannot exist between joint tort feasors. Each is liable to plaintiffs for payment of the whole judgment. There is no primary obligation to pay the judgment as between the two. Appellant was a wrongdoer and it has been so adjudged. Furthermore, under the common law, payment of the judgment by one of two joint tort feasors discharged the debt as to all (Barrett v. Third Avenue R.R. Co., 45 N.Y. 628). Prior to the enactment of section 211-a of the Civil Practice Act, one joint tort feasor, after paying the judgment, could not maintain an action either at law or in equity against the other tort feasor for contribution (Ward v. Iroquois Gas Corp., supra,
pp. 127, 128). That rule of the common law was changed by section 211-a by which contribution might be compelled by one of two specific remedies which are adequate and exclusive and subrogation is not one of them. There can be no subrogation in equity where there is an adequate remedy at law (37 Cyc. p. 373 and cases cited).
The order appealed from should be affirmed, with costs, and the questions certified answered in the negative.
LEHMAN, Ch. J., FINCH and DESMOND, JJ., concur with LEWIS, J.; RIPPEY, J., dissents in opinion in which LOUGHRAN and CONWAY, JJ., concur.
Order reversed, etc. *Page 464